Citation Nr: 1046736	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  10-23 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for service-connected 
herniated intervertebral disc with multiple lumbar laminectomies 
plus fusion and degenerative disc disease, currently evaluated as 
40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel





INTRODUCTION

The Veteran had active military service from January 1951 to 
January 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


REMAND

The Veteran submitted his current claim for an increased 
evaluation in February 2007.  A review of the record shows that 
in his May 2010 VA Form 9 (Appeal to the Board of Veterans' 
Appeals) the Veteran noted that he had received treatment for his 
back pain between October 2009 and May 2010.  Specifically, he 
stated that on October 6, 2009, he woke up with a back ache and 
was unable to bear weight on his left leg, requiring him to use a 
walker.  On October 12, 2009, he was treated at an "Urgent Care 
Center."  The Veteran reported that on December 1, 2009, he 
sought treatment for back pain at a VA community based outpatient 
clinic (CBOC) in Zephyrhills, Florida, and was referred to the 
James A. Haley VA medical center (VAMC) for x-rays.  The Veteran 
reported receiving x-rays and a computerized axial tomography 
(CT) scan at the VAMC on December 28, 2009, and follow-up 
treatment at that facility on February 8, 2010.  In March 2010, 
he was again seen at the Zephyrhills CBOC for pain.  

Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered by 
the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 
C.F.R. § 3.159(c) (2010) (obligating VA to obtain relevant 
records from Federal department or agency).  This duty to assist 
includes making "reasonable efforts to obtain relevant records 
(including private records)," as long as the claimant 
"adequately identifies" those records and authorizes the 
Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. 
Nicholson, 19 Vet. App. 96, 101-02 (2005).  

Here, there is no evidence that the RO attempted to obtain 
treatment records from the James A. Haley VAMC or the Zephyrhills 
CBOC.  The Board notes that with the exception of the treatment 
reported to have taken place at an "Urgent Care Center," the 
Veteran's VA Form 9 contained sufficiently specific information 
for the RO to request the referenced treatment records.  As 
records pertaining to treatment for the specific disability for 
which the Veteran seeks a higher evaluation are relevant records 
that may help in substantiating his claim, a remand is necessary 
for the agency of original jurisdiction (AOJ) to ensure that 
these records are associated with the claims folder and 
considered in connection with the Veteran's claim.  See 
38 U.S.C.A § 5103A(b)(1); Golz v. Shinseki, 590 F.3d 1317, 1320 
(Fed.Cir.2010) (defining relevant records as "those records that 
relate to the injury for which the claimant is seeking benefits 
and have a reasonable possibility of helping to substantiate the 
veteran's claim."); Loving, supra

VA's duty to assist also includes the duty to provide a medical 
examination or obtain a medical opinion "when such an 
examination or opinion is necessary to make a decision on the 
claim."  38 U.S.C.A. § 5103A(d).  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4).  

Here, the claims folder contains medical records dated in 1980 
pertaining to treatment for the Veteran's lumbar spine and low 
back pain, numerous private treatment records dated between March 
2003 and February 2007, and the report of an October 2008 VA 
examination.  Of note, a May 1980 treatment record revealed that 
the Veteran had had three spinal surgeries between 1963 and 1965.  
It was noted that recently, he began to experience a progressive 
gradual onset of S-1 radiculopathy with weakness in the left leg.  
A March 2003 magnetic resonance imaging (MRI) report showed 
clumping of the nerve roots in the lower lumbar spine, consistent 
with prior arachnoiditis.  A large extruded disc fragment 
extending behind the L-3 vertebra was shown to be compressing the 
L-3 nerve root as it extended down behind the L-3 vertebra.  

In November 2004, the Veteran was seen by Dr. G.G. for back and 
hip pain.  An electromyography (EMG) report and nerve conduction 
study of both lower extremities showed evidence of peripheral 
polyneuropathy, mixed sensory and motor.  No evidence was seen to 
support a finding of lumbar radiculopathy or lumbar stenosis.  A 
multiplanar MRI, conducted by Mercy General Health Partners, 
revealed that the lumbar nerve roots were clumped together, 
suggesting old arachnoiditis.  A private physician stated that 
the Veteran would certainly be at risk for arachnoiditis due to 
having had multiple myelograms when older contrast agents were 
used.  

Also in November 2004, the Veteran was referred to the Center for 
Pain Management.  Upon physical examination, the physician 
recorded an impression of chronic low back pain, displaced lumbar 
disc, lumbar radiculopathy, and acute lumbar strain.  It was 
noted that the Veteran was then currently taking Neurontin and 
Tylenol for his pain.  

In October 2008, the Veteran underwent a VA examination for 
evaluation of his back disability.  A review of the medical 
records was not done, as it was noted that the records were not 
available for review.  The Veteran reported back pain, 
predominantly in the lumbar region, that radiated down both lower 
extremities.  He reported increasing amounts of pain since 2002 
and stated that he had not been able to work since 2002 because 
of his pain.  Associated stiffness was noted.  The Veteran also 
reported weakness in both lower extremities.  He stated that his 
pain was brought on by walking and described the severity of his 
pain on a scale of 1 to 10 as a 4 when sitting and as a 10 when 
walking.  The Veteran stated that during flare-ups, he was unable 
to walk at all and was generally confined to the couch.  Flare-
ups were noted to last for several days.  He reported being able 
to walk only 100 feet due to the pain in his back and legs.

The VA examiner found the Veteran's mobility to be restricted, 
noting that prolonged walking or standing prevented him from 
doing activities of daily living other than eating, grooming, 
taking care of himself, and assisting with the dishes.  On 
examination, tenderness over the lumbar spine, especially over 
the right sacroiliac joint, was noted.  Pressure over the right 
sacroiliac joint caused radiating pain down both lower 
extremities.  On repetitive motion, the Veteran's forward flexion 
was recorded as 0 to 50 degrees, 0 to 52 degrees, and 0 to 56 
degrees, with pain beginning around 36 degrees and continuing to 
the maximum range of motion.  His backward extension was record 
as 0 to 23 degrees, 0 to 22 degrees, and 0 to 16 degrees, with no 
significant change in pain or weakness with repetitive movements.  
On a scale of 0 to 30 degrees, his lateral flexion was to 30 
degrees bilaterally.  The Veteran's lateral rotation was to 20 
degrees on the right and to 30 degrees on the left, and his 
lateral flexion was to 30 degrees bilaterally.  

The VA examiner noted that the Veteran had undergone four 
surgeries for lumbar disc disease since 1962 and had not been 
able to work since 2002 because of the pain in his back, which 
radiated down his lower extremities posteriorly.  The examiner 
also noted that "[f]or the last 50 years, [the Veteran] has not 
been able to walk because of back pain and radiating pain."

Based on a review of the medical evidence of record, the Board 
finds that a remand of the Veteran's increased rating claim is 
also necessary because the October 2008 examination report is not 
adequate.  See Barr, supra; 38 C.F.R. § 4.2 (2010) (if an 
examination report does not contain sufficient detail, "it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.").

The Veteran's back disability is evaluated as 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243 
(2010).  Under that DC, either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher rating when all 
disabilities are combined, is used to rate the disability.  38 
C.F.R. § 4.71a, DC 5243.  Under the General Rating Formula, the 
regulations provide, in pertinent part, for a 50 percent rating 
if there is unfavorable ankylosis of the entire thoracolumbar 
spine and a 100 percent rating if there is unfavorable ankylosis 
of the entire spine.  These ratings are warranted if the above-
mentioned manifestations are present, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DC 5243.  Under the Formula for 
Rating Intervertebral Disc Syndrome, a 60 percent rating is 
warranted for incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  

Here, the current evidence of record does not reflect that the 
Veteran has favorable or unfavorable ankylosis or that his back 
pain has been so incapacitating that he required bed rest 
prescribed by a physician and treatment by a physician.  However, 
relevant to the current appeal, following the General Rating 
Formula for Diseases and Injuries of the Spine, Note (1) 
provides:  "Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code."  
Thus, in order to fully evaluate the severity of the Veteran's 
service-connected back disability, it must be determined whether 
he suffers from associated neurologic abnormalities that may 
entitle him to separate disability rating(s).

The Board notes that the private medical evidence of record 
contains findings of lumbar radiculopathy and arachnoiditis, as 
well as a notation that the Veteran had been prescribed 
Neurontin.  It also contains evidence negative for lumbar 
radiculopathy.  The October 2006 VA examination report noted 
objective signs of radiating pain down both lower extremities.  
The October 2008 VA examiner did not address whether the Veteran 
suffered from any associated abnormalities.  Further, as noted 
above, the Veteran's claims folder was not made available for 
review by the VA examiner in this case.  Failure to review the 
claims folder does not, by itself, automatically render the 
opinion inadequate.  See Nieves-Rodriguez, 22 Vet. . 295, 301 
(2008); see also Snuffer v. Gober, 10 Vet. App. 400, 403-04 
(1997) (review of claims file not required where it would not 
change objective and dispositive findings made during medical 
examination).  Here, however, based on the nature of the 
Veteran's service-connected back disability and reported 
symptoms, in connection with the directive in Note (1), the Board 
finds that the VA examiner's failure to review the medical 
evidence of record in this case renders his October 2008 
inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) 
(medical opinion is considered adequate "where it is based upon 
consideration of the veteran's prior medical history and 
examinations and also describes the disability, if any, in 
sufficient detail so that the Board's 'evaluation of the claimed 
disability will be a fully informed one'" (quoting Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994))).  

Accordingly, the Board finds that a new examination is necessary 
to fully evaluate the severity of the Veteran's service-connected 
low back disability.  Thus, on remand, the Veteran should be 
scheduled for a new VA examination that contains an assessment of 
the orthopedic and neurological components of the Veteran's 
service-connected back disability.  The claims folder must be 
made available to, and reviewed by, the VA examiner.  The 
examiner should be asked to specifically determine whether the 
Veteran has any neurological abnormalities associated with his 
service-connected low back disability, any associated 
neurological abnormalities should be identified by the examiner 
on remand.  See 38 C.F.R. § 4.71a, DC 5243, Note (1).  

The Board also notes that in his summary, the VA examiner stated 
that "[f]or the last 50 years, [the Veteran] has not been able 
to walk because of back pain and radiating pain."  This appears 
to be a misstatement, however, as it is contradicted by the 
evidence of record and the Veteran's own statements that he is 
able to walk 100 feet before he must stop because of the pain in 
his back and legs.  Thus, on remand, the VA examiner should 
consider the Veteran's statements regarding his ability to walk 
and include in his examination report an assessment of the 
Veteran's ability to walk, including any personal observation of 
the Veteran in this regard.

The Board finds that it is also necessary to remand the matter 
for the agency of original jurisdiction to address the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  In 
Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that the issue 
of entitlement to a rating of TDIU based on a single service-
connected disability is part of an increased rating claim when 
that issue is raised by the record.  Here, as recorded in the 
October 2002 VA examination report, the Veteran stated that he 
has not worked since 2002 as a result of his service-connected 
disability.  He reiterated this statement in his VA Form 9.  
Accordingly, because the issue of entitlement to a rating of TDIU 
was raised by the record, on remand, the AOJ must specifically 
consider whether a rating of TDIU is warranted on a schedular or 
extra-schedular basis as part of its readjudication of the 
Veteran's increased rating claim.  

Further, because a rating of TDIU may not be denied without 
evidence, as distinguished from mere conjecture, that a veteran's 
disability does not prevent him or her from performing work that 
would produce sufficient income to be other than marginal, as 
part of VA examination to be afforded on remand, the examiner 
should be requested to provide a medical opinion addressing the 
question of whether the Veteran's service-connected back 
disability renders him unemployable.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); Friscia v. Brown, 7 Vet. App. 294, 297 (1995).  Such 
opinion must be based upon consideration of the Veteran's current 
medical condition as well as his documented history and 
assertions, to include employment history and education, and 
medical evidence associated with the record.  38 U.S.C.A. § 
5103A.

Lastly, the Board notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp 2010)), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159, provides 
that VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  The VCAA also requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

For increased rating claims, the VCAA requires only generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In March 2007, the RO sent to the Veteran a letter notifying him 
of the evidence required to substantiate a claim for service 
connection.  That letter did not contain any notice regarding the 
information and evidence necessary to substantiate an increased 
rating claim.  On remand, the Veteran should be sent a new VCAA 
letter notifying him of the information and evidence necessary to 
substantiate his increased rating claim, to include entitlement 
to a rating of TDIU.  

Accordingly, the case is REMANDED to the AOJ for the following 
actions:

1.  The AOJ should send to the Veteran 
a new VCAA notice letter.  The letter 
should specifically notify him of the 
information and evidence necessary to 
substantiate his claim for an 
increased rating for his service-
connected herniated intervertebral 
disc and degenerative disc disease, to 
include entitlement to a rating of 
TDIU.  The Veteran should be given an 
opportunity to respond to the notice, 
and any additional information or 
evidence received should be associated 
with the claims file.

The Veteran should also be advised to 
keep VA apprised of his current 
address and telephone number at all 
times.

2.  The AOJ should contact the Veteran 
and request that he identify the 
names, addresses, and approximate 
dates of treatment for all VA and non-
VA health care providers who have 
treated him for his service-connected 
herniated intervertebral disc and 
degenerative disc disease since 
February 2006 (one year prior to his 
seeking an increased evaluation).  The 
AOJ should attempt to obtain copies of 
pertinent treatment records identified 
by the Veteran that have not been 
previously secured and associate them 
with the claims folder.

The Veteran has also indicated that he 
received treatment at the James A. 
Haley VAMC and the Zephyrhills CBOC.  
A query should be made for any records 
for the Veteran from those facilities.

3.  After completing this development, 
the AOJ should schedule the Veteran 
for a VA examination in connection 
with his claim for an increased 
evaluation of his service-connected 
herniated intervertebral disc and 
degenerative disc disease.  The claims 
folder, and a copy of this remand, 
must be provided to and reviewed by 
the examiner as part of the 
examination.  (Advise the Veteran that 
failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his appeal.  
See 38 C.F.R. § 3.655 (2010).)  

The examiner should be asked to 
provide a complete assessment of the 
severity of the Veteran's service-
connected herniated intervertebral 
disc and degenerative disc disease, to 
include any associated objective 
neurological abnormalities, especially 
any that appear to affect the lower 
extremities.  Each nerve affected, or 
seemingly affected, should be 
identified and the degree of 
disability stated as "mild," 
"moderate," "moderately severe," 
"severe," or "complete paralysis."  

The examiner should also report the 
ranges of motion for the thoracolumbar 
spine and state whether the Veteran's 
service-connected herniated 
intervertebral disc and degenerative 
disc disease is manifested by weakened 
movement, excess fatigability, 
incoordination, or pain.  These 
determinations should be expressed in 
terms of the degree of additional 
range-of-motion loss due to any 
weakened movement, excess 
fatigability, incoordination, or pain.  
The examiner should also comment on 
the Veteran's statements that he 
cannot walk more than 100 feet without 
experiencing severe pain in both legs.  
All opinions should be set forth in 
detail and explained in the context of 
the record.

The examiner should also take a 
detailed history regarding the 
Veteran's employment, education, and 
vocational attainment.  The examiner 
is requested to provide a definite 
opinion as to whether the Veteran's 
service-connected disability renders 
him unable to secure or follow 
substantially gainful employment 
consistent with the Veteran's 
education and occupational experience.  
If the examiner finds that the 
Veteran's service-connected disability 
renders him unable to secure or follow 
substantially gainful employment only 
in combination with nonservice-
connected disabilities, the examiner 
should say so.  A complete rationale 
for the opinion provided, to include 
citation to pertinent evidence of 
record and/or medical authority, as 
appropriate, should be set forth.

If the examiner determines that he/she 
cannot provide an opinion on any of 
the issues at hand without resorting 
to speculation, the examiner should 
explain the inability to provide an 
opinion, identifying precisely what 
facts could not be determined.  In 
particular, he/she should comment on 
whether an opinion could not be 
rendered because the limits of medical 
knowledge have been exhausted or 
whether additional testing or 
information could be obtained that 
would lead to a conclusive opinion.  
See Jones v. Shinseki, 23 Vet. App. 
382, 389 (2010).  (The AOJ should 
ensure that any additional evidentiary 
development suggested by the examiner 
should be undertaken so that a 
definitive opinion can be obtained.)

4.  The AOJ must ensure that all 
medical examination reports and 
opinion reports comply with this 
remand and the questions presented in 
the request.  If any report is 
insufficient, it must be returned to 
the examiner for necessary corrective 
action, as appropriate.

5.  After undertaking any other 
development deemed appropriate, the 
AOJ should re-adjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the Veteran should be 
furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted. No action is required of the 
Veteran until he is notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

